Citation Nr: 0633148	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-06 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a headache 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  
The veteran testified before the undersigned Veterans Law 
Judge in September 2005.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a headache disability attributable 
to service.


CONCLUSION OF LAW

The veteran does not have headaches that were incurred in or 
aggravated by service.  §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in November 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to service connection 
and he was given specific notice with respect to the elements 
of a basic service-connection claim and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with adequate VCAA 
notice until the October 2004 letter, after the May 2003 
rating decision.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, the statement of the case was 
issued subsequent to the most recent notice making all 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  As noted, the veteran 
testified before the Board in September 2005.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran asserted that he experienced headaches that are 
somehow etiologically related to service.  The veteran, 
however, did not specifically assert the basis for his claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.  Service connection may also be 
granted for a disability medically shown to be proximately 
due to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran service records do not indicate any treatment for 
headaches.  In addition, the veteran's record does not 
contain any evidence of treatment for headaches after 
service.  At the time he filed his claim in October 2002, he 
noted that his headache disability began in March 1995, 18 
years after leaving service.  During the veteran's testimony 
before the Board, the veteran noted that he had experienced 
headaches after the terrorist events of September 11, 2001.  
The Board notes that although the veteran discussed his 
headaches in conjunction with his discussion of post-
traumatic stress disorder during his testimony, neither the 
veteran nor his representative asserted that his headaches 
are secondarily related to his post-traumatic stress 
disorder.

The Board finds that the veteran does not have a headache 
disability attributable to service.  The record contains no 
evidence of the veteran experiencing headaches during service 
and the record contains no evidence of current treatment or 
medical diagnosis of a headache disability. Although the 
Board acknowledges that the veteran asserted that he had 
headaches as a result of service, the Board notes that the 
veteran's contentions alone do not constitute competent 
medical opinions as he is a lay person with no medical 
training or expertise.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran's claim of entitlement to service connection for 
a headache disability is denied.


ORDER

Service connection for a headache disability is denied.


REMAND

The veteran alleged that he had post-traumatic stress 
disorder due to incidents he experienced while serving in 
Vietnam.  In his testimony before the Board and in written 
statements he has submitted, the veteran has discussed the 
alleged incidents that he asserted caused him to develop 
post-traumatic stress disorder.  The Board notes that the 
record contains indication that a private mental heath 
professional diagnosed the veteran as having post-traumatic 
stress disorder.

The Board notes that the veteran was not provided notice that 
meets the requirements of the VCAA.  Upon remand, the RO 
should send the veteran a letter that informs the veteran of 
the evidence specifically needed to substantiate his claim 
for post-traumatic stress disorder.  The letter should also 
provide notice of how an effective date and degree of 
disability are determined.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board notes that service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  As noted, the 
veteran's private treatment records include a diagnosis of 
post-traumatic stress disorder.  Service connection for post-
traumatic stress disorder, however, requires a verified 
stressor unless the veteran engaged in combat.  As the record 
contains no objective evidence that the veteran engaged in 
combat, the events which the veteran asserts are the source 
of his post-traumatic stress disorder must be corroborated. 

The veteran has asserted two separate stressors.  In a 
statement submitted in December 2004, the veteran noted that 
he witnessed the constant bombardment of Can Thou and could 
see smoke and fire around the perimeter on Can Thou.  The 
Board notes that the veteran consistently refers to Can 
Thou, but the more common spelling for this city that was 
located a few miles from the Binh Thuy Air Force Base is Can 
Tho.  Regarding the veteran's second alleged stressor, the 
veteran related that he arrived to work at Binh Thuy Air 
Force Base one day to find that the warehouse in which he 
worked has been damaged by a mortar attack a few hours 
before he arrived, and noted that he has had nightmares 
since that time.  The veteran previously noted that a 
soldier had died in this attack.  In his testimony before 
the Board, the veteran noted these events happened around 
September, 1966.  In an earlier document, however, the 
veteran had estimated that these events occurred sometime 
between October and December 1966.

The veteran's record indicates that the veteran arrived in 
Vietnam on May 9, 1966.  The veteran's personnel records 
indicate that at the time in question his duty title was a 
stock records clerk and he was assigned to 632 Combat 
Support Group at the Binh Thuy Air Force Base.  

The Board finds that the veteran has provided sufficient 
details regarding his alleged stressors to attempt 
verification.  Therefore, the RO should attempt verification 
of the stressors outline in the above discussion by 
requesting a report from the United States Army and Joint 
Services Record Research Center (JSRRC) (formerly United 
States Armed Services Center for Unit Records Research 
(CURR)).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that informs the 
veteran of the specific evidence needed 
to substantiate entitlement to post-
traumatic stress disorder.  Further, the 
RO should ensure that the letter complies 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), such that the 
letter includes information regarding the 
determination of an effective date and a 
disability rating for the award of any 
benefits.  

2.  Based on the details regarding the 
veteran's alleged stressors outline in 
the above discussion, the RO should 
request a report from JSRRC regarding the 
veteran's alleged stressors which will 
indicate if the stressor can be 
corroborated.

3.  If the additional development 
indicates that one or both of the 
veteran's asserted stressors can be 
verified, the RO should schedule the 
veteran for a VA psychiatric examination 
to evaluate the veteran for post-
traumatic stress disorder and determine 
the basis for the disorder.  The examiner 
should review the veteran's claims 
folder, including the veteran's alleged 
stressors.  The examiner should evaluate 
the effect of any non-service stressors 
upon the development of post-traumatic 
stress disorder.  The examiner should 
then state whether it is at least as 
likely as not that the veteran has post-
traumatic stress disorder due to one or 
more of the veteran's asserted stressors.  
The examiner should note which 
stressor(s) upon which the diagnosis of 
post-traumatic stress disorder is based.  
All opinions must be supported by 
complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


